DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-048131 A to Yoshioka (Yoshioka). Since Yoshioka was originally published in Japanese a machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Yoshioka discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: a first three-way-catalyst (TWC1) (53; Figs. 2, 7, 10-12; alternatively, 55, as no direction is specified with which to define the term “consecutively”), a gasoline particulate fitter (GPF) (54) and a second three-way- catalyst (TVVC2) (55; alternatively 53), wherein the wash coat load (WWCL) of the TWC2 is greater than the WCL of the GPF (no coating is present on the GPF), wherein the WCL is determined in g/l of the volume of the device, and wherein the wash coat load (WCL) of the TWC1 Is greater than the WCL of the TWC2, wherein the WCL is determined in g/l of the volume of the device (par. 0119 – Pd loading is greater on TWC1 53; alternatively, in the opposite direction where 55 is interpreted as TWC1, platinum and ceria loading are greater on 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka.
In reference to claims 2-11 and 13-21, Yoshioka discloses the system according to claim 1 but fails to specify the particular loading amounts of each component in the washcoat. However, arriving at the particular effective loadings would be a mere matter of routine experimentation during the design process to adapt the system to a particular engine or operating condition. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular loadings as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0121267 A1, US 2014/0301924 A1 and US 2010/0011749 A1 each disclose a system that also appears to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
03 December 2021